Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 1 of 17 Page ID #:869
                                                                          #:886



1    Daniel J. Fazio (SBN: 243475)
     dfazio@winston.com
2    WINSTON & STRAWN LLP
     35 West Wacker Drive
3    Chicago, IL 60601-9703
     Tel: (312) 558-5600
4    Fax: (312) 558-5700
5    Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
6    Lev Tsukerman (SBN: 319184)
     ltsukerman@winston.com
7    WINSTON & STRAWN LLP
     333 South Grand Avenue
8    Los Angeles, CA 90071-1543
     Tel: (213) 615-1700
9    Fax: (213) 615-1750
10   Attorneys for Plaintiffs
11   DOUGLAS FUCHS, SBN 196371
     dfuchs@gibsondunn.com
12   ILISSA SAMPLIN, SBN 314018
     isamplin@gibsondunn.com
13   DANIEL NOWICKI, SBN 304716
     dnowicki@gibsondunn.com
14   GIBSON, DUNN & CRUTCHER LLP
     333 South Grand Avenue
15   Los Angeles, CA 90071-3197
     Telephone: 213.229.7000
16   Facsimile: 213.229.7520
17   Attorneys for Defendants
18                          UNITED STATES DISTRICT COURT
19          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
20
     SSI(U.S.), INC., a Delaware corporation, Case No. 2:21-CV-02073-JVS-PD
21   d/b/a SPENCER STUART, SPENCER
     STUART INTERNATIONAL B.V., AND [DISCOVERY MATTER]
22   SPENCER STUART INTERNATIONAL
     IRELAND, LTD., LIMITED LIABILITY STIPULATED PROTECTIVE
23   COMPANY SPENCER STUART                   ORDER
     INTERNATIONAL
24                                            Hon. James V. Selna
                 Plaintiffs,                  Hon. Patricia Donahue
25
           v.                                      Complaint Served: March 9, 2021
26
     KORN FERRY, a Delaware corporation,
27   and MARAT FOOKSON,
28                Defendants.
                                STIPULATED PROTECTIVE ORDER CASE NO.
                                         2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 2 of 17 Page ID #:870
                                                                          #:887



1    1.    PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public disclosure
4    and from use for any purpose other than prosecuting this litigation may be warranted.
5    Accordingly, the parties hereby stipulate to and petition the Court to enter the following
6    Stipulated Protective Order. The parties acknowledge that this Order does not confer
7    blanket protections on all disclosures or responses to discovery, and that the protection
8    it affords from public disclosure and use extends only to the limited information or items
9    that are entitled to confidential treatment under the applicable legal principles. The
10   parties further acknowledge, as set forth in Section 12.3 below, that this Stipulated
11   Protective Order does not entitle them to file confidential information under seal; Civil
12   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13   will be applied when a party seeks permission from the Court to file material under seal.
14   2.    GOOD CAUSE STATEMENT
15         This action is likely to involve trade secrets and other valuable research,
16   development, commercial, financial, intellectual property, and/or proprietary
17   information for which special protection from public disclosure and from use for any
18   purpose other than prosecution of this action is warranted. Other information may be
19   protected from public disclosure under applicable international, state or federal law, or
20   court rules. Such confidential and proprietary materials and information consist of,
21   among other things: confidential business or financial information; non-public
22   information that could cause financial and competitive harm if disclosed; information
23   regarding confidential business practices, or other confidential strategic, development,
24   or commercial information; and information otherwise generally unavailable to the
25   public, or which may be privileged or otherwise protected from disclosure.
26         Accordingly, to expedite the flow of information, to facilitate the prompt
27   resolution of disputes over confidentiality of discovery materials, to adequately protect
28   trade secret information, to ensure that the parties are permitted reasonably necessary
                                                 1
                              STIPULATED PROTECTIVE ORDER CASE NO.
                                       2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 3 of 17 Page ID #:871
                                                                          #:888



1    uses of such material in preparation for and in the conduct of trial, to address their
2    handling at the end of the litigation, and to serve the ends of justice, a protective order
3    for such information is justified in this matter. It is the intent of the parties that
4    information will not be designated as confidential for tactical reasons and that nothing
5    be so designated without a good faith belief that it has been maintained in a confidential,
6    non-public manner, and there is good cause why it should not be part of the public
7    record of this case.
8    3.    DEFINITIONS
9          3.0    Action: this pending federal lawsuit.
10         3.1    Challenging Party: a Party or Non-Party that challenges the designation of
11   information or items under this Stipulated Protective Order.
12         3.2    “CONFIDENTIAL” Information or Items: information (regardless of how
13   it is generated, stored, or maintained) or tangible things that qualify for protection under
14   Federal Rule of Civil Procedure 26(c).
15         3.3    Counsel (without qualifier): Outside Counsel of Record and House
16   Counsel (as well as their support staff).
17         3.4    Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
19   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
20         3.5    Disclosure or Discovery Material: all items or information, regardless of
21   the medium or manner in which it is generated, stored, or maintained (including, among
22   other things, testimony, transcripts, and tangible things), that are produced or generated
23   in disclosures or responses to discovery in this matter.
24         3.6    Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as
26   an expert witness or as a consultant in this Action; (2) is not a party or current employee
27   of a Party or of a Party’s competitor; and (3) at the time of retention, is not anticipated
28   to become an employee of a Party or of a Party’s competitor.
                                                  2
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 4 of 17 Page ID #:872
                                                                          #:889



1          3.7    “HIGHLY       CONFIDENTIAL           –   ATTORNEYS’        EYES     ONLY”
2    Information or Items: extremely sensitive and confidential material the disclosure of
3    which to another Party or Non-Party would create a substantial risk of serious harm that
4    could not be avoided by less restrictive means.
5          3.8    House Counsel: attorneys who are employees of a Party to this Action, or
6    who are not employed by a Party but serve in a similar role as in-house counsel. House
7    Counsel does not include Outside Counsel of Record or any other outside counsel.
8          3.9    Non-Party: any natural person, partnership, corporation, association, or
9    other legal entity not named as a Party to this Action.
10         3.10 Outside Counsel of Record: attorneys who are not employees of a Party to
11   this Action but are retained to represent or advise a Party to this Action and have
12   appeared in this Action on behalf of that Party or are affiliated with a law firm that has
13   appeared on behalf of that Party.
14         3.11 Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17         3.12 Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this Action.
19         3.13 Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
22   their employees and subcontractors.
23         3.14 Protected Material: any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
25   EYES ONLY.”
26         3.15 Receiving Party: a Party that receives Disclosure or Discovery Material
27   from a Producing Party.
28
                                                  3
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 5 of 17 Page ID #:873
                                                                          #:890



1    4.    SCOPE
2          The protections conferred by this Stipulated Protective Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or extracted
4    from Protected Material; (2) all copies, excerpts, summaries, or compilations of
5    Protected Material; and (3) any testimony, conversations, or presentations by Parties or
6    their Counsel that might reveal Protected Material. However, the protections conferred
7    by this Stipulated Protective Order do not cover any information that is in the public
8    domain at the time of disclosure to a Receiving Party or becomes part of the public
9    domain after its disclosure to a Receiving Party as a result of publication not involving
10   a violation of this Stipulated Protective Order, including becoming part of the public
11   record through trial or otherwise.
12         Any use of Protected Material at trial shall be governed by a separate agreement
13   or order. This Order does not govern the use of Protected Material at trial.
14   5.    DURATION
15         Even after final disposition of this litigation, the confidentiality obligations
16   imposed by this Stipulated Protective Order shall remain in effect until a Designating
17   Party agrees otherwise in writing or a court order otherwise directs. Final disposition
18   shall be deemed to be the later of (1) dismissal of all claims and defenses in this Action,
19   with or without prejudice; and (2) final judgment herein after the completion and
20   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
21   including the time limits for filing any motions or applications for extension of time
22   pursuant to applicable law.
23   6.    DESIGNATING PROTECTED MATERIAL
24         6.1    Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under this
26   Order must take care to limit any such designation to specific material that qualifies
27   under the appropriate standards. The Designating Party must designate for protection
28   only those parts of material, documents, items, or oral or written communications that
                                                  4
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 6 of 17 Page ID #:874
                                                                          #:891



1    qualify—so that other portions of the material, documents, items, or communications
2    for which protection is not warranted are not swept unjustifiably within the ambit of
3    this Order.
4          Mass, indiscriminate, or routinized designations are prohibited. Designations that
5    are shown to be clearly unjustified or that have been made for an improper purpose
6    (e.g., to unnecessarily encumber the case development process or to impose
7    unnecessary expenses and burdens on other parties) may expose the Designating Party
8    to sanctions. If it comes to a Designating Party’s attention that information or items that
9    it designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11         6.2     Manner and Timing of Designations. Except as otherwise provided in this
12   Stipulated Protective Order, or as otherwise stipulated or ordered, Disclosure or
13   Discovery Material that qualifies for protection under this Stipulated Protective Order
14   must be clearly so designated before the material is disclosed or produced.
15         Designation in conformity with this Order requires:
16                 (a)   for information in documentary form (e.g., paper or electronic
17   documents, but excluding transcripts of depositions or other pretrial or trial
18   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
20   contains Protected Material. If only a portion or portions of the material on a page
21   qualifies for protection, the Producing Party also must clearly identify the protected
22   portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-Party
23   that makes original documents or materials available for inspection need not designate
24   them for protection until after the inspecting Party has indicated which material it would
25   like copied and produced. During the inspection and before the designation, all of the
26   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
27   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents
28   it wants copied and produced, the Producing Party must determine which documents,
                                                  5
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 7 of 17 Page ID #:875
                                                                          #:892



1    or portions thereof, qualify for protection under this Stipulated Protective Order. Then,
2    before producing the specified documents, the Producing Party must affix the
3    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
4    legend to each page that contains Protected Material. If only a portion or portions of the
5    material on a page qualifies for protection, the Producing Party also must clearly
6    identify the protected portion(s) (e.g., by making appropriate markings in the margins).
7                 (b)    for testimony given in deposition, the Designating Party may either
8    (1) identify on the record, before the close of the deposition, all protected testimony and
9    specify the level of protection being asserted; or (2) designate the entirety of the
10   deposition testimony, including, but not limited to the exhibits presented to the witness,
11   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
12   ONLY” (before the deposition is concluded) with the right to identify more specific
13   portions of the deposition testimony as to which protection is sought within 30 days
14   following receipt of the deposition transcript. In circumstances where portions of the
15   deposition testimony are designated for protection, the transcript pages containing
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
17   information may be separately bound by the court reporter, who must affix to the top of
18   each page the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
19   EYES ONLY” legend as instructed by the Designating Party. The designation of
20   portions of the Testimony as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY” will not alter the pagination of the transcript.
22                (c)    for information produced in some form other than documentary and
23   for any other tangible items, that the Producing Party affix in a prominent place on the
24   exterior of the container or containers in which the information or item is stored the
25   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY.” If only a portion or portions of the information or item warrant protection, the
27   Producing Party, to the extent practicable, shall identify the protected portion(s) and
28   specify the level of protection being asserted.
                                                  6
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 8 of 17 Page ID #:876
                                                                          #:893



1          6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
2    failure to designate qualified information or items does not, standing alone, waive the
3    Designating Party’s right to secure protection under this Stipulated Protective Order for
4    such material. Upon timely correction of a designation, the Receiving Party must make
5    reasonable efforts to assure that the material is treated in accordance with the provisions
6    of this Stipulated Protective Order.
7    7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
8          7.1    Timing of Challenges. Any Party or Non-Party may challenge a
9    designation of confidentiality at any time that is consistent with the Court’s Scheduling
10   Order. Unless a prompt challenge to a Designating Party’s confidentiality designation
11   is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12   burdens, or a significant disruption or delay of the Action, a Party does not waive its
13   right to challenge a confidentiality designation by electing not to mount a challenge
14   promptly after the original designation is disclosed.
15         The Challenging Party shall initiate the dispute resolution process under Local
16   Rule 37.1 et seq. The burden of persuasion in any such challenge proceeding shall be
17   on the Designating Party. Frivolous challenges, and those made for an improper
18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
19   may expose the Challenging Party to sanctions. Unless the Designating Party has
20   waived or withdrawn the confidentiality designation, all parties shall continue to afford
21   the material in question the level of protection to which it is entitled under the Producing
22   Party’s designation until the Court rules on the challenge.
23   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         8.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this Action
26   only for prosecuting, defending, or attempting to settle this Action. Such Protected
27   Material may be disclosed only to the categories of persons and under the conditions
28   described in this Stipulated Protective Order. When the Action has been terminated, a
                                                  7
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 9 of 17 Page ID #:877
                                                                          #:894



1    Receiving Party must comply with the provisions of Section 14 below (FINAL
2    DISPOSITION). In no event may any Protected Material be used in connection with
3    any matter other than this Action without the express written consent of the Designating
4    Party.
5             Protected Material must be stored and maintained by a Receiving Party at a
6    location and in a secure manner that ensures that access is limited to the persons
7    authorized under this Order.
8             8.2   Disclosure of “CONFIDENTIAL” Information or Items.
9             Unless otherwise ordered by the Court or permitted in writing by the Designating
10   Party, a Receiving Party may disclose any material designated “CONFIDENTIAL”
11   only to:
12                  (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
13   well as employees of said Outside Counsel of Record to whom it is reasonably
14   necessary to disclose the information for this Action;
15                  (b)   the officers, directors, and employees (including House Counsel) of
16   the Receiving Party to whom disclosure is reasonably necessary for this Action and who
17   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                  (c)   Experts (as defined in this Stipulated Protective Order) of the
19   Receiving Party to whom disclosure is reasonably necessary for this Action, and who
20   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                  (d)   the Court and its personnel;
22                  (e)   court reporters and their staff, professional jury or trial consultants,
23   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary, and
24   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                  (f)   during their depositions, witnesses, and attorneys for witnesses, in
26   the Action to whom disclosure is reasonably necessary and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
28   by the Designating Party or ordered by the Court. Pages of transcribed deposition
                                                   8
                                STIPULATED PROTECTIVE ORDER CASE NO.
                                         2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 10 of 17 Page ID #:878
                                                                           #:895



1    testimony or exhibits to depositions that reveal Protected Material may be separately
2    bound by the court reporter and may not be disclosed to anyone except as permitted
3    under this Stipulated Protective Order;
4                (g)    the author or recipient of a document containing the information;
5    and
6                (h)    any mediator or settlement officer, and their supporting personnel,
7    mutually agreed upon by any of the parties engaged in settlement discussions who have
8    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
9          8.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
10   ONLY” Information or Items.
11         Unless otherwise ordered by the Court or permitted in writing by the Designating
12   Party, a Receiving Party may disclose any material designated “HIGHLY
13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
14               (a)    the Receiving Party’s Outside Counsel of Record in this Action and
15   employees of Outside Counsel of Record to whom disclosure is reasonably necessary;
16               (b)    Experts (as defined in this Stipulated Protective Order) of the
17   Receiving Party to whom disclosure is reasonably necessary, and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (c)    the Court and its personnel;
20               (d)    court reporters and their staff, professional jury or trial consultants,
21   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary, and
22   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23               (e)    during their depositions, witnesses in the Action to whom disclosure
24   is reasonably necessary and who have signed the “Acknowledgment and Agreement to
25   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
26   by the Court. Pages of transcribed deposition testimony or exhibits to depositions that
27   reveal Protected Material may be separately bound by the court reporter and may not
28   be disclosed to anyone except as permitted under this Stipulated Protective Order;
                                                 9
                              STIPULATED PROTECTIVE ORDER CASE NO.
                                       2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 11 of 17 Page ID #:879
                                                                           #:896



1                 (f)   the author or recipient of a document containing the information;
2    and
3                 (g)   any mediator or settlement officer, and their supporting personnel,
4    mutually agreed upon by any of the parties engaged in settlement discussions who have
5    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
6    9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
7          IN OTHER LITIGATION
8          If a Party is served with a subpoena or a court order issued in other litigation that
9    compels disclosure of any information or items designated in this Action as
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY,” that Party must:
12                (a)   promptly notify in writing the Designating Party. Such notification
13   shall include a copy of the subpoena or court order;
14                (b)   promptly notify in writing the party who caused the subpoena or
15   order to issue in the other litigation that some or all of the material covered by the
16   subpoena or order is subject to this Stipulated Protective Order. Such notification shall
17   include a copy of this Stipulated Protective Order; and
18                (c)   cooperate with respect to all reasonable procedures sought to be
19   pursued by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with the
21   subpoena or court order shall not produce any information designated in this Action as
22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
23   before a determination by the court from which the subpoena or order issued, unless the
24   Party has obtained the Designating Party’s permission. The Designating Party shall bear
25   the burden and expense of seeking protection in that court of its confidential material—
26   and nothing in these provisions should be construed as authorizing or encouraging a
27   Receiving Party in this Action to disobey a lawful directive from another court.
28
                                                10
                              STIPULATED PROTECTIVE ORDER CASE NO.
                                       2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 12 of 17 Page ID #:880
                                                                           #:897



1
2    10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
3          PRODUCED IN THIS LITIGATION
4                 (a)    The terms of this Stipulated Protective Order are applicable to
5    information produced by a Non-Party in this Action and designated as
6    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
7    ONLY.” Such information produced by Non-Parties in connection with this litigation
8    is protected by the remedies and relief provided by this Stipulated Protective Order.
9    Nothing in these provisions should be construed as prohibiting a Non-Party from
10   seeking additional protections.
11                (b)    In the event that a Party is required, by a valid discovery request, to
12   produce a Non-Party’s confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
14   information, then the Party shall:
15                       (1)   promptly notify in writing the Requesting Party and the Non-
16         Party that some or all of the information requested is subject to a confidentiality
17         agreement with a Non-Party;
18                       (2)   promptly provide the Non-Party with a copy of the Stipulated
19         Protective Order in this Action, the relevant discovery request(s), and a
20         reasonably specific description of the information requested; and
21                       (3)   make the information requested available for inspection by
22         the Non-Party.
23                (c)    If the Non-Party fails to object or seek a protective order from this
24   court within 14 days of receiving the notice and accompanying information, the
25   Receiving Party may produce the Non-Party’s confidential information responsive to
26   the discovery request. If the Non-Party timely seeks a protective order, the Receiving
27   Party shall not produce any information in its possession or control that is subject to the
28   confidentiality agreement with the Non-Party before a determination by the court.
                                                 11
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 13 of 17 Page ID #:881
                                                                           #:898



1    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
2    of seeking protection in this court of its Protected Material.
3    11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
4          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
5    Protected Material to any person or in any circumstance not authorized under this
6    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
7    the Designating Party of the unauthorized disclosures; (b) use its best efforts to retrieve
8    all unauthorized copies of the Protected Material; (c) inform the person or persons to
9    whom unauthorized disclosures were made of all the terms of this Order; and (d) request
10   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
11   that is attached hereto as Exhibit A.
12   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13         PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other protection,
16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18   may be established in an e-discovery order that provides for production without prior
19   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
20   parties reach an agreement on the effect of disclosure of a communication or
21   information covered by the attorney-client privilege or work product protection, the
22   parties may incorporate their agreement in the Stipulated Protective Order submitted to
23   the Court.
24   13.   MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28   Stipulated Protective Order no Party waives any right it otherwise would have to object
                                                 12
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 14 of 17 Page ID #:882
                                                                           #:899



1    to disclosing or producing any information or item on any ground not addressed in this
2    Stipulated Protective Order. Similarly, no Party waives any right to object on any
3    ground to use in evidence of any of the material covered by this Stipulated Protective
4    Order.
5          12.3 Filing Protected Material. A Party that seeks to file under seal any
6    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
7    only be filed under seal pursuant to a court order authorizing the sealing of the specific
8    Protected Material at issue. If a Party’s request to file Protected Material under seal is
9    denied by the court, then the Receiving Party may file the information in the public
10   record unless otherwise instructed by the Court.
11   14.   FINAL DISPOSITION
12         Within 60 days after the final disposition of this Action, each Receiving Party
13   must return all Protected Material to the Producing Party or destroy such material. As
14   used in this subdivision, “all Protected Material” includes all copies, abstracts,
15   compilations, summaries, and any other format reproducing or capturing any of the
16   Protected Material. Whether the Protected Material is returned or destroyed, the
17   Receiving Party must submit a written certification to the Producing Party (and, if not
18   the same person or entity, to the Designating Party) by the 60 day deadline that (1)
19   identifies (by category, where appropriate) all the Protected Material that was returned
20   or destroyed; and (2) affirms that the Receiving Party has not retained any copies,
21   abstracts, compilations, summaries or any other format reproducing or capturing any of
22   the Protected Material. Notwithstanding this provision, Outside Counsel of Record are
23   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
24   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
25   expert reports, attorney work product, and consultant and expert work product, even if
26   such materials contain Protected Material. Any such archival copies that contain or
27   constitute Protected Material remain subject to this Stipulated Protective Order as set
28   forth in Section 5 (DURATION).
                                                 13
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 15 of 17 Page ID #:883
                                                                           #:900



1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2    DATED: August 16, 2021              WINSTON & STRAWN LLP
3
                                         By: /s/ Daniel Fazio
4                                            Daniel Fazio (SBN: 243475)
                                             Diana Hughes Leiden (SBN: 267606)
5                                            Lev Tsukerman (SBN: 319184)
6                                            Attorneys for Plaintiffs
                                             SSI(US) INC. d/b/a SPENCER STUART,
7                                            SPENCER STUART INTERNATIONAL
                                             B.V., SPENCER STUART
8                                            INTERNATIONAL IRELAND, LTD., AND
                                             LIMITED LIABILITY COMPANY
9                                            SPENCER STUART INTERNATIONAL
10
     DATED: August 16, 2021              GIBSON, DUNN & CRUTCHER LLP
11
                                         By: /s/ Ilissa Samplin
12                                           Douglas Fuchs
                                             Ilissa Samplin
13                                           Daniel Nowicki
14                                           Attorneys for Defendants
                                             KORN FERRY and MARAT FOOKSON
15
16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
     Dated:   $XJXVW              _____________________________________
18                                           Hon. Patricia Donahue
                                             United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                              14
                            STIPULATED PROTECTIVE ORDER CASE NO.
                                     2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 16 of 17 Page ID #:884
                                                                           #:901



1                                       ATTESTATION
2          I, Daniel Fazio, hereby attest that all signatories listed, and on whose behalf the
3    filing is submitted, concur in the filing’s content and have authorized the filing.
4
5    Dated: August 16, 2021                  By: /s/ Daniel Fazio
                                                  Daniel Fazio
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 15
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
Case 2:21-cv-02073-JVS-PD Document 39
                                   40 Filed 08/16/21
                                            08/17/21 Page 17 of 17 Page ID #:885
                                                                           #:902



1                                           EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I,   _____________________________            [print   or   type   full   name],   of
4    ___________________________________________ [print or type full address],
5    declare under penalty of perjury that I have read in its entirety and understand the
6    Stipulated Protective Order that was issued by the United States District Court for the
7    Central District of California on ______________ in the case of SSI(U.S.), Inc., et al.
8    v. Korn Ferry, et al., Case No. 2:21-CV-02073-JVS-PD. I agree to comply with and to
9    be bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment in
11   the nature of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person or
13   entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action.
18         I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with this
21   action or any proceedings related to enforcement of this Stipulated Protective Order.
22
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27
28
                                                 16
                               STIPULATED PROTECTIVE ORDER CASE NO.
                                        2:21-CV-02073-JVS-PD
